Citation Nr: 1427372	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:  James Brakewood, Jr.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  

The Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey first received the Veteran's initial claim for entitlement to Raynaud's Syndrome from cold exposure in service in August 2009.  In a February 2010 rating decision, the RO denied service connection for Raynaud's Syndrome.  

However, although the Veteran did not appeal the February 2010 rating decision, new, relevant medical evidence was added to the claims file within one (1) year of that rating decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

As such, although the RO, in a February 2011 rating decision, denied service connection for cold injury residuals, for which the Veteran filed a notice of disagreement, that denial is deemed to have been a continuation of the initial August 2009 claim.  At that time, the RO, in pertinent part, also denied service connection for sleep apnea.  

Also, in a December 2013 rating decision, the RO, in pertinent part, continued the denial of service connection for peripheral neuropathy and numbness of the lower extremities due to cold.  This matter is currently under the jurisdiction of the RO in St. Petersburg, Florida.  

For the sake of clarity, the Board of Veterans' Appeals (Board) has characterized the issue (alternatively described as Raynaud's Syndrome, cold injury residuals and peripheral neuropathy and numbness of the lower extremities - all of which were claimed as due to cold injury in service) as entitlement to service connection for cold injury residuals, as indicated on the cover page of this decision.

The Board points out that medical evidence was added the Veteran's Virtual VA electronic record following the issuance of the February 2012 statement of the case, including VA treatment records. The RO has not considered this evidence in connection with the claims, and the Veteran has not waived initial RO consideration of the evidence.  However, no further RO action in this regard is required.  Such records are generally duplicative of the other VA medical records of record.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary. See 38 C.F.R. §§ 19.37, 20.1304.

As a final preliminary matter, the Board acknowledges receipt of the January 2014 correspondence from the Veteran's agent, purporting to withdraw services as his representative.  However, the Veteran and his agent executed a valid Appointment of Individual as Claimant's Representative (VA Form 21-22a), in May 2011, reflecting the parties' agreement that the agent act as the representative for the present appeal, which was certified to the Board in June 2012.  VA received the agent's January 2014 request to withdraw the appeal was certified to the Board by the agency of original jurisdiction.  As such, the agent is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b).  The agent's January 2014 statement is a bare request to withdraw and contains no statement or expression of the basis for the request and no further statements regarding the matter have been received by the Board.  Accordingly, good cause sufficient to grant the agent's January 2014 request has not been shown, and the request to withdraw as the Veteran's representative in this appeal is denied.  Id.  Thus, the Veteran's agent is listed on the title page of this decision as the representative of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Cold injury residuals are not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Cold injury residuals were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in regards to the cold injury residuals claim, a June 2010 letter, advised the Veteran of the evidence and information necessary to substantiate the claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error with regards of that notice was cured by the readjudication of these claims by the RO in the April 2012 statement of the case. 

The Board notes that in March 2012, the AOJ received notification that the Veteran's service treatment records were fire-related and could not be located.  In a March 2012 memorandum, the AOJ made a formal determination that efforts to obtain those records had been exhausted.  VA notified the Veteran of that fact in the April 2012 statement of the case.  The Board further finds that the Veteran had actual knowledge of the loss of his records, as a copy of a letter from the National Personnel Records Center (NPRC) addressed to the Veteran is also associated with the claims file.  Also, in a June 2010 statement, the Veteran reported to VA that the NPRC had informed him that his records had been destroyed in a fire.  In the June 2010 letter, the RO notified the Veteran that he had the opportunity to support his claim through alternative means, such as from lay or buddy statements.  To date, he has not provided such records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the cold injury residuals, the Veteran underwent VA medical examinations in February 2010 and November 2010.  The VA examiners provided specific findings referable to the Veteran's alleged cold injury residuals sufficient for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In regards to the sleep apnea claim, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has not provided any lay statements to indicate that sleep apnea developed in service.  Additionally, none of the medical evidence of record is supportive of such contentions.  As such, the Board finds that obtaining a VA examination in regards to this claim is not necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), other than neuropathy, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

III. Sleep Apnea 

The Veteran has claimed service connection for sleep apnea.  He has not provided any lay statements supportive of his claim.  Although the Veteran noted sleep apnea on his April 2010 application for benefits, the only statements he made in reference to sleep in explaining how his claimed disabilities were related to service was in regards to his PTSD claim (for which he is already service-connected).  At that time, he reported trouble falling asleep and staying asleep.  He also noted that a disability began in 1945, but was unclear as to which disability he was referencing.

The Veteran's available service treatment records do not document any complaints of, or treatment for, sleep apnea.  His May 1943 enlistment examination noted that the Veteran's septum was deviated to the right.  His December 1945 discharge examination did not document sleep apnea as a current, significant disease, wound or injury.

Following service, the Veteran filed multiple claims for service connection, starting in January 1946 (for pes planus).  He did not file acclaim for sleep apnea until April 2010.

In an April 2010 letter, private medical provider M. G. Giuliano, DO reported that he treated the Veteran for sleep apnea.  

In a March 2010 private medical record, N. Bhawsar, DO reported that the Veteran had numbness in the feet and hands, which was worse at night and caused him to have decreased sleep.  She did not indicate a finding regarding sleep apnea and sleep problems.  

VA medical records document that the Veteran receives treatment for multiple medical disorders, but not for sleep apnea.  (January 2011, July 2011, April 2012 problem lists).  In a June 2010 VA medical record, the Veteran complained of either having trouble falling asleep or sleeping too much, in reference to his PTSD.  At that time, he also reported a history of sleep apnea.  The VA medical records generally document complaints regarding sleep in reference to the Veteran's psychiatric treatment.  Indeed, an August 15, 2011 VA medical record documents a diagnosis of PTSD with insomnia.  The Veteran reported sleeping for a few hours at a time and denied taking any naps.  

The April 2010 letter from M. G. Giuliano, DO is the only indication that the Veteran receives treatment for sleep apnea.  Thus, although the Veteran apparently has a current diagnosis of sleep apnea, there is no competent and credible evidence of record indicating that it developed during or was caused by service.  Indeed, although the Veteran has documented sleep impairment (with insomnia and nightmares), he is also separately service-connected PTSD, which contemplates such sleep impairment.  

To the extent that the Veteran may have attempted to assert that his sleep apnea started in service (in his April 2010 application), the Board finds that such a claim is not competent.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a 1945 diagnosis of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of sleep apnea involves sleep observance by a professional with knowledge of the medical disorder.  There is no indication that the Veteran would be capable of testing himself while sleeping or has knowledge of the criteria necessary for a diagnosis of sleep apnea.  

The Board further notes that although the Veteran may claim that his sleep apnea developed in 1945, he filed multiple claims for service connection after his separation from service, but did not file a claim for sleep apnea until decades following his discharge from service and only after he had already filed multiple other service connection claims for other disabilities.   There is no evidence of complaints of, or treatment for, sleep apnea of record until over 50 years following his discharge from service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for sleep apnea is denied.  

IV. Cold Injury Residuals

The Veteran contends that while serving in Europe during World War II he spent months exposed to the cold and elements, which caused his feet to become frostbitten and his legs to become numb for long periods of time.  He contends that his bilateral leg numbness has continued to the present.  (March 2010 statement).  The Board notes that the Veteran is separately service-connected for bilateral pes planus, with hallux rigidus (toes), fasciitis, heel spur syndrome; that matter is not before the Board.

The Veteran's available service treatment records do not document any complaints of, or treatment for, cold injury or cold injury residuals.  The December 1945 discharge examination did not document any such current, significant disease, wound or injury.

Following service, the Veteran had multiple VA examinations for his feet, in regards to his service-connected foot disabilities, but none of which identified any cold injury residuals.

During an April 1948 VA examination, the Veteran complained of being unable to stand for a long time and having flat feet.  The VA examiner found that the Veteran's cardiovascular system was normal and that the skin examination was negative.  Following examination of the feet, the VA examiner found bilateral pes planus.

In March 2007, the Veteran underwent another VA feet examination.  He reported that his pes planus became symptomatic eight years previously.  The examiner found bilateral, moderate pes planus and hallux rigidus deformity.

During a June 2008 VA feet examination, the Veteran complained of feet pain, including of the toes and heels at night.  The VA examiner diagnosed him with bilateral pes planus, hallux rigidus and heel spur.

In an August 2009 letter, J. Lerner, DPM reported that the Veteran was under his care for Raynaud's syndrome, which the provider felt occurred after the Veteran had gotten frostbite in service.  Private medical records from Dr. Lerner generally document that he diagnosed the Veteran with Raynaud's and radiculopathy in May 2009.  In an August 2009 private medical record, Dr. Lerner noted that the Veteran's hyperkeratotic lesions were likely due to Raynaud's, which occurred after getting frostbitten during World War II and was a chronic condition.

In October 2009, the Veteran underwent a VA examination for the current claim.  The examiner found that the Veteran did not have Raynaud phenomenon, but rather found that the Veteran's history was more consistent with cold intolerance.  He also specifically disagreed with the August 2009 letter of J. Lerner, DPM.  The VA examiner noted that the Veteran provided a mixed history, and had worked outside for more than half of his career.  The VA examiner found that if the Veteran had very much cold intolerance, such work would have posed memorable problems, but which the Veteran did not remember.  The VA examiner further noted that the Veteran denied any knowledge of having frostbite in service and that he gave few details related to his cold exposure.  

The October 2009 VA examiner found that the Veteran's toe pain appeared to be more of a structural or neurological cause, rather than cold induced.  The Veteran's cold intolerance symptoms overshadowed his possible Raynaud's, and his cold symptoms description did not suggest Raynaud's; rather they made the examiner think that the Veteran probably does not have Raynaud's. 

In a February 2010 addendum opinion, the October 2009 VA examiner opined that the Veteran's symptoms did not rate the diagnosis of Raynaud's, but that the Veteran simply had cold intolerance.  Also he found that the Veteran's history did not link the cold intolerance to in-service cold exposure.  As such, the VA examiner opined that there was no link between cold intolerance to the Veteran's time in service.  The VA examiner also specifically found that the Veteran does not have Raynaud's syndrome.

In a March 2010 private medical record, J. Sansone, DPM, noted that the Veteran presented with a chief complaint of painful, thick nails.  The Veteran also reported difficulty walking and sleeping due to neuropathy.  Dr. Sansone diagnosed the Veteran with onychomycosis, difficulty walking and neuropathy.

In a March 2010 private medical record, N. Bhawsar, DO noted that the Veteran complained of numbness and burning of the feet, legs and arms.  Following an April 5, 2010 electrodiagnostic consultation, she determined that the Veteran's symptoms are more likely due to a severe peripheral neuropathy and ruled out radiculopathy.  

In November 2010, the Veteran underwent another VA examination.  The Veteran reported that he had worked in maintenance for 25 years following service.  The Veteran claimed that his feet changed to a white color, mostly during winter, and that he had not been treated for frostbite in service.  He had cold sensitivity all year round, but denied numbness and tingling.  He reported feet pain for the last 11 years.  The VA examiner determined that there was no evidence of cold injury to bilateral lower extremities and no cold injuries, specifically noting that there was no radiographic evidence of frostbite.  Rather, the VA examiner found that the Veteran's symptoms were due to pes planus and not cold injury.  The examiner thus found that there were no residuals of cold injury to the bilateral feet and thus no residuals of cold injury from military service.

The Board initially notes that the Veteran has a diagnosis of peripheral neuropathy of the lower extremities, cold intolerance and conflicting current diagnoses regarding the presence of Raynaud's syndrome, which the Veteran claims are cold injury residuals.  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for cold injury residuals, including the claimed Raynaud's syndrome and peripheral neuropathy of the bilateral lower extremities, is not warranted.

Initially, in regards to Raynaud's syndrome, the Board notes that while J. Lerner, DPM has provided a current diagnosis of Raynaud's syndrome, the October 2009 and November 2010 VA examiners both found that the Veteran did not have Raynaud's syndrome.  Furthermore, J. Sansone, DPM also examined the Veteran's feet and only diagnosed him with onychomycosis and neuropathy.  However, even if the Board were to give the Veteran the benefit of the doubt that the Veteran had Raynaud's syndrome during the appeal period, his claim would still fail based on the evidence of record.  As will be further explained below, the most competent and probative medical evidence of record supports finding that the Veteran does not have cold injury residuals related to service.  

The Board notes that the Veteran, as a layperson, is competent to report that he has had chronic neurological symptoms or other foot symptoms since service.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, to the extent that the Veteran currently makes such contentions, the other evidence of record simply does not support such a finding.  In considering the Veteran's contentions, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v.  Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran has provided inconsistent histories as to whether he had frostbite in service or chronic symptoms since service.  In his March 2010 statement, he reported frostbitten and numb legs and neuropathy since that time.  However, during his October 2009 VA examination he reported that he had no memory of significant cold injury while in service.  Additionally, the Veteran has not indicated that he has had chronic cold injury residuals since service.  During his March 2007 VA examination, the Veteran reported that he did not have foot problems, which he associated with pes planus at the time, until eight years previously, which would have been in 1999.  During his April 1948 VA foot examination and subsequent VA feet examinations prior to the current claim, the Veteran's foot complaints did not include any reports of neuropathy or neuropathy like symptoms.  

The Board finds that the statements made by the Veteran in service and prior to the current claim are more credible and probative as to the chronicity of any foot symptoms than his more recent contradictory lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events made in connection with her claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board further notes that the Veteran did not have a diagnosis of a cold injury residual, including the claimed Raynaud's syndrome or peripheral neuropathy, for decades following his December 1945 discharge from service.  Indeed, he received a VA examination for his feet in April 1948.  However, at that time, the VA examiner found a normal cardiovascular system and skin; the only diagnosis was for pes planus.   He also received VA examinations for the feet in March 2007 and June 2008 and no complaints were made by the Veteran and the VA examiners did not make any such diagnoses.  The first diagnosis of any kind of cold injury residuals was in May 2009, over 50 years following his discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333.  

The record also includes conflicting medical opinions on the question of whether any of the claimed disorders is a cold injury residual that developed due to service.  In this regard, the record contains the August 2009 opinion letter from J. Lerner, DPM, as well as those of the October 2009 and November 2010 VA examiners.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the October 2009 and November 2010 VA examination opinions - to the effect that the Veteran does not have cold injury residuals due to service - are the most probative medical opinions on this point.  Each VA examiner's respective opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.

The October 2009 VA examiner also provided a detailed discussion of the Veteran's cold exposure history both in and post service.  Additionally, the November 2010 VA examiner also discussed X-ray findings of the Veteran's feet and determined that there was no radiographic evidence of frostbite.  Each VA examiner provided a specific, reasoned rationale for his respective conclusion, noting review of the claims file and physical examination findings.  

By contrast, the August 2009 letter of J. Lerner, DPM did not provide any support for his opinion that the Veteran's Raynaud's syndrome occurred after getting frostbite in World War II.  Also, he did not appear to have access to the Veteran's claims file.  Most importantly, he did not provide an explanation as to how he reached his opinion.  As such, the Board finds that this medical opinion is less probative than those of the VA examiners.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim. As indicated above, the claim turns on the medical matter of whether the Veteran has cold injury residuals related to service.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to make such a specific diagnosis, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns. See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Hence, the lay assertions in this regard have no probative value.

Thus, the most persuasive medical opinions (the October 2009 and November 2010 VA examiner opinions) on the question of whether the Veteran currently has cold injury residuals related to service weigh against the claim for service connection on a direct basis.  Also, in regards to the peripheral neuropathy, the above medical evidence does not show that he developed such a disorder in service, or within a year of his separation from service, such that service connection on a presumptive basis would be warranted under 38 C.F.R. § 3.309(a).

For all the foregoing reasons, the matter of service connection for cold injury residuals must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine to this theory of entitlement; however, the preponderance of the evidence is against the claim on this basis, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sleep apnea is denied.

Service connection for cold injury residuals is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


